                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                 §
STEVEN MOODY, ET AL.,                            §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §          Case No. 6:19-CV-56-JDK-KNM
                                                 §
BRYAN COLLIER, ET AL.,                           §
                                                 §
       Defendants.                               §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       This case was referred to United States Magistrate Judge K. Nicole Mitchell pursuant to

28 U.S.C. § 636. On May 17, 2019, the Magistrate Judge issued a Report and Recommendation

(Docket No. 20), recommending that Plaintiff Steven Moody’s Motion for Reconsideration and

Class Certification (Docket No. 18) be denied because Plaintiff Moody failed to satisfy the

requirements of Federal Rule of Civil Procedure 23 and thus his motion was insufficient to support

certification of a class. A return receipt indicating delivery to Plaintiff was received by the Clerk

on June 5, 2019 (Docket No. 31).

       This Court reviews the findings and conclusions of the Magistrate Judge de novo only if a

party objects within fourteen days of service of the Report and Recommendation. 28 U.S.C.

§ 636(b)(1). In conducting a de novo review, the Court examines the entire record and makes an

independent assessment under the law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430

(5th Cir. 1996) (en banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1)

(extending the time to file objections from ten to fourteen days). Here, Plaintiff did not file

objections in the prescribed period. The Court therefore reviews the Magistrate Judge’s findings




                                            Page 1 of 2
for clear error or abuse of discretion and reviews her legal conclusions to determine whether they

are contrary to law. See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied,

492 U.S. 918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

       Having reviewed the Magistrate Judge’s Report and Recommendation, the Court finds no

clear error or abuse of discretion and no conclusions contrary to law. The Court therefore adopts

the Report and Recommendation of the United States Magistrate Judge (Docket No. 20) as the

findings of this Court.

       Accordingly, it is hereby ORDERED that the Magistrate Judge’s Report (Docket No. 20)

be ADOPTED and that Plaintiff Steven Moody’s Motion for Reconsideration and Class

Certification (Docket No. 18) is DENIED.
      So ORDERED and SIGNED this 8th             day of August, 2019.



                                                 ___________________________________
                                                 JEREMY D. KERNODLE
                                                 UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
